internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp 4-plr-111928-99 date date legend seller target target new parent x corp parent purchaser sub sub son parent’s company officials parent’s tax professionals plr-111928-99 seller’s official seller’s tax professional authorized representatives date a date b date c date d date e date f date g x business a business b condition x this is in response to your authorized representatives’ letter dated jul requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations for the above taxpayers to an file election new parent as to common parent of the consolidated_group of which x corp parent and purchaser ie the latter being the purchasing_corporation are members and seller are requesting an extension of time to file a sec_338 election under sec_338 and sec_338 of the internal_revenue_code and sec_1_338_h_10_-1 of the income_tax regulations with respect to purchaser's acquisition the stock of target sometimes hereinafter referred to as the election on date d an extension is not being requested to make a sec_338 election with respect to purchaser's acquisition of the stock of target on the same date additional information was received in letters dated november and and date and date the material information is summarized below plr-111928-99 new parent is the common parent of a consolidated_group that presently includes x corp parent purchaser target and target and that has a calendar taxable_year and uses the accrual_method of accounting presently x corp is wholly owned by new parent parent is wholly owned by x corp purchaser is wholly owned by parent and target and target are wholly owned by purchaser on or around date a certain investors formed purchaser as a subchapter_c_corporation for the purpose of acquiring target and target also prior to date a target and target were each s_corporations within the meaning of sec_1361 and were wholly owned by seller an individual new parent x corp parent and purchaser are holding_companies purchaser is engaged in business a and target and target are engaged in business b on date a purchaser and seller entered into a stock purchase agreement for purchaser to acquire all of seller's target stock ie of the target stock and all of seller's target stock that would not be transferred to his son prior to consummation of the purchase agreement ie seller would transfer x which is less than of his target stock to his son and thus purchaser would acquire over of the target stock from seller on date b purchaser formed sub and sub as transitory special acquisition corporations solely for the purpose of facilitating the acquisition of target and target on date c seller transferred x of his stock of target by gift to his son it is represented that such transfer by gift did not terminate target 2's s election on date d investors funded purchaser with the cash acquisition price and purchaser in turn funded sub and sub son transferred his x of target stock to purchaser ie in exchange solely for a portion of purchaser's stock in a transaction that is represented to qualify under sec_351 and for which such a return position was taken and sub and sub merged into target and target respectively pursuant to applicable state law and the stock purchase agreement with seller receiving solely cash in exchange for his stocks in fully taxable transactions ie again some portion of the cash purchase_price is subject_to an escrow and earn out provision it is represented that purchaser was not related to seller within the meaning of sec_338 and purchaser's acquisition of target and target stocks qualified as qualified_stock purchases as defined in sec_338 on date e in transactions represented to qualify under sec_351 investors and son transferred their purchaser stock to parent solely in exchange for all of parent's stock and then investors and son transferred their parent stock to x corp solely in exchange for all of x corp's stock and then investors and son transferred their x corp stock to new parent solely in exchange for all of new parent's stock x corp and new parent were newly formed by new parent and investors respectfully with same occurring on date d and date e respectively all of which is in the same taxable_year following the acquisitions new target and new target were included in new parent's consolidated_return new parent and seller intended to file the election the election was due on date f but for various reasons was not filed on date g which is after the due_date for plr-111928-99 the election new parent x corp parent target target seller son parent’s company official seller’s official parent’s tax professionals seller’s tax professional and authorized representatives discovered that the election and a sec_338 election with respect to the acquisition of the target stock were not filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election again an extension is not being requested to make a sec_338 election with respect to purchaser's acquisition of the stock of target the period of limitations on assessment under sec_6501 has not expired for the applicable parties' ie new parent's x corp's parent's purchaser’s target 1's target 2's seller's and son's taxable_year s in which the transactions were consummated the taxable_year in which the election should have been filed or for any taxable years that would have been affected by the election had it been timely filed eg carryback years if any etc moreover it is represented that all returns for the applicable parties ie new parent x corp parent purchaser target target seller and son were filed as if a valid election had been made and also as if a valid sec_338 election had been made with respect to the target stock notwithstanding that such return was erroneous because target was treated as an s_corporation instead of as a c_corporation on its deemed asset sale and deemed liquidation that is for their taxable_year s in which the acquisitions sales were consummated for their taxable_year s in which the election and a sec_338 election for the target stock should have been filed and for any taxable years that would have been affected by the election and by a sec_338 election for the target stock had such been timely filed eg carryback years if any etc also none of such applicable parties have had any such returns examined and such audit cycles have not passed and the service has not discovered that the election or a sec_338 election for the target stock has not been made sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_338 defines a qualified_stock_purchase as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of one corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of stock but only of if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a plr-111928-99 person the ownership of whose stock would under sec_318 other than paragraph thereof be attributed to the person acquiring such stock sec_338 permits the purchasing and selling corporations to jointly elect to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation thus the sale of target stock included in the qualified_stock_purchase generally is ignored a sec_338 election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 sec_1_338_h_10_-1 provides that a sec_338 election may be made for the target_corporation if the purchasing_corporation makes a qualified_stock_purchase of the target_corporation stock sec_1_338_h_10_-1 and provide that if a sec_338 election is made for the target_corporation it is irrevocable and a sec_338 election is deemed made for the target_corporation sec_1_338_h_10_-1 provides that a sec_338 election is jointly made by a purchaser and the selling_consolidated_group or the selling affiliate or the s_corporation shareholders on form_8023 in accordance with the instructions to the form the regulations further provide that the election must be made not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs the instructions to form_8023 provide that if a sec_338 election must be made jointly by the purchasing_corporation and the common parent of the selling_consolidated_group or selling affiliate or s_corporation shareholders the instructions provide that the form must be signed by each person authorized to act on behalf of each corporation and if made for an s_corporation it must be signed by each s_corporation shareholder who sells target stock in the qualified_stock_purchase the instructions further provide that the signatures dates and titles if applicable of those persons must be provided in a signature attachment and they provide specific details as to the preparation of the signature attachment and its attachment to form_8023 sec_1_338-2 restates the sec_338 requirement that a corporation must purchase the stock of the target and provides that facts that may indicate that a newly formed corporation is not considered to be the purchasing_corporation for tax purposes include such things as the new corporation's downstream_merger into the target following the purported qsp moreover sec_1_338-2 example illustrates a factual situation where a newly formed corporation that was formed for the sole purpose of acquiring the stock of the target by means of a reverse subsidiary cash_merger and conducted no activities other than the merger was disregarded and its corporate shareholder was considered to be the purchasing_corporation sec_1 b provides that if an election under sec_338 is made for target old target is deemed to sell target's assets and new target is deemed to acquire those assets sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary plr-111928-99 in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by regulations ie sec_1_338_h_10_-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for new parent and seller to file the election provided new parent and seller show they acted reasonably and in good_faith the requirements sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by seller son new parent x corp parent purchaser parent's company official parent's tax professionals seller's official seller's tax professional and authorized representatives explain the circumstances that resulted in the failure_to_file a valid election the information establishes that tax professionals were responsible for the election that seller and new parent relied on them to timely file the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that new parent and seller have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an plr-111928-99 extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for new parent as to common parent of the consolidated_group of which purchaser the purchasing_corporation is a member and seller to file the election with respect to the acquisition of target stock as described above again an extension is not being requested or granted make a sec_338 election for target the above extension of time is conditioned on i the fulfillment of condition x which is fully described in the above redacted legend to prevent the disclosure of taxpayer identifying information ii new parent and seller not making a sec_338 election for target and new parent for target old target and new target and seller filing amended returns to treat the acquisition of target as a stock acquisition and not as a deemed asset acquisition iii son not receiving and or owning stock eg directly or by applying sec_318 of purchaser or of x corp or new parent that is equal to or more in value of the stock of purchaser or of x corp or new parent or anything else that would cause the subject acquisition not to qualify as qsp see sec_338 and sec_338 iv both new parent and seller signing the election v both new parent and seller treating the acquisition sale of target stock as sec_338 transaction iv purchaser in fact being the purchasing_corporation of the target stock compare sec_1_338-2 and ii example and that such acquisition qualify for sec_338 treatment and iiv the taxpayers' new parent's x corp's parent's purchaser's target 1's target 2's seller's son's and investor's tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely filed taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit or examination of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 new parent and seller must file the election in accordance with sec_338 -1 d ie a new election on form_8023 must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions to the form a copy of this letter should be attached to the election form further new parent for all members of its group including target and target and seller must amend their applicable returns for the year is which the transactions were consummated the year in which the election was due and for any year s that was affected by the erroneously reporting or any year s that would have been affect had the election been timely filed to report the acquisition of the target stock as stock acquisition and not as a deemed asset acquisition under sec_338 ie this is necessary because the acquisition of the target stock was reported by all parties as a sec_338 transaction notwithstanding that the required election was not filed and because all such parties are now maintaining that same was in error and that such should be reported as a stock acquisition to attached to old target 1's final return and new target 1's first return a copy of this letter and a copy of the election form this is necessary plr-111928-99 notwithstanding that they reported report the acquisition of target stock as sec_338 transaction target must file a s_short_year return for that portion of its taxable_year ending the day before date d because son's transfer of his x of target stock to purchaser on date d terminated target 2's s election effective the day before date d ie the termination occurred by operation of son's transfer and target must file a s_short_year return for that portion of its taxable_year beginning the on the date of the son's transfer date d through the end of the calendar taxable_year but as a subchapter_c_corporation see sec_1361 and e and the applicable regulations we express no opinion regarding whether the acquisition sale of target stock qualifies as a qualified_stock_purchase under sec_338 whether in fact purchaser is the purchasing_corporation of the target stock compare sec_1 b and b ii example whether the acquisition sale of target stock qualifies for sec_338 treatment as to the tax consequences if any to the target shareholders on the termination of target 2's s election or if sec_338 is applicable as to the amount and character of gain_or_loss if any recognized by target on its deemed asset sale and deemed liquidation ie as an s_corporation and thus such gain_or_loss passing though to seller in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers its employees and representatives however the district_director s should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent copies of this letter are being sent to applicable first listed authorized representative of new parent and seller pursuant to the powers of attorney on file in this office sincerely yours assistant chief_counsel corporate by richard todd counsel to the assistant chief_counsel corporate
